                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ACADEMY HILL, INC., et al.,                      Case No. 2:21-cv-01966-JDW

                Plaintiffs,

        v.

 CITY OF LAMBERTVILLE, et al.,

                Defendants.


                                            ORDER

       AND NOW, this 28th day of May 2021, upon consideration of the pleadings and responses

to the Court’s Order to Show Cause, and for the reasons set forth in the accompanying

Memorandum, it is ORDERED that this matter is TRANSFERRED to the District of New Jersey

for further proceedings, pursuant to 28 U.S.C. § 1406.

                                                    BY THE COURT:


                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
